      Case 2:20-cv-01696-MVL-DMD Document 18 Filed 04/21/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 WARNETTA HOWARD                                                  CIVIL ACTION
 VERSUS                                                           NO: 20-1696
 HOME DEPOT U.S.A., INC., ET AL                                   SECTION: "S" (3)


                                   ORDER AND REASONS

       Before the court is the Motion In Limine (Rec. Doc. 14) filed by defendant, Home

Depot USA, Inc., in which it seeks a ruling in limine to exclude: (1) any evidence of medical

causation, sought to be introduced through a lay witness; (2) any opinions of plaintiff’s treating

physicians not contained within plaintiff’s medical records, as no reports of any physicians have

been provided; and (3) any evidence of medical diagnoses, treatment, and prognoses sought to be

introduced through hearsay evidence. Counsel for plaintiff has informed the court that plaintiff

does not oppose the motion. Accordingly,

       IT IS HEREBY ORDERED that the Motion In Limine (Rec. Doc. 14) is GRANTED

as unopposed.

                                    21st day of April, 2021.
       New Orleans, Louisiana, this _____



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE
